The defense does not allege a payment or release of the mortgage or that it is not due. But it does allege in substance that the plaintiff is not the real owner of the mortgage and that Mrs. Coffey's conveyance to him was for the sole purpose of defrauding the defendant. I cannot say upon *Page 459 
demurrer and without hearing any of the evidence, that a Court of Equity would not be interested or concerned in that charge. The demurrer is overruled.
   Mrs. Coffey should be made a party but she cannot be brought in in the informal way adopted by counsel. The motion will be granted when presented in proper form.